DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1-2 and 5-6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
The recitation in claim 1, line 2 of “flexible male element that includes” should be changed to --a flexible male element that includes--.  
The recitation in claim 2, line 11 of “said male channel said flexible male extension” should be changed to --said male channel, said flexible male extension--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (20180132576) in view of Wiens (20030082986).

 	Regarding claim 1, Hashimoto (Figures 1-11) teaches a connection device between a first article and a second article, comprising: (a) a male element that includes; (a)(i) a male element base (Fig. 1, Part No. 21) that is adjacent to the first article; (a)(ii) a male extension (23a) (Para. 0059) that has a male extension proximal end portion and an opposing male extension distal end portion with a longitudinal axis spanning therebetween, with said male extension distal end portion terminating in a male extension distal end portion margin (See annotated Fig. 1 in this document where the margin is labeled), wherein said male extension proximal end portion is adjacent to said male element base (21), said male extension (23a) having a male outer surface disposed between said male extension proximal end portion and said flexible male extension distal end portion, a rib (Fig. 1, Part No. 31) (Para. 0068) disposed on said male outer surface, wherein said rib (31) is positioned substantially parallel to said longitudinal axis, further said rib (31) extends from said male extension proximal end portion to said male extension distal end portion, wherein said rib has a termination (Fig. 1, Part No. 33) (Para. 0071) short of said male extension distal end portion margin leaving a gap portion (Fig. 1, Part No. 23) at said male outer surface from said rib termination (33) to said male extension distal end portion margin; (b) a female element that includes; (b)(i) a female element base (Fig 1, Part No. 44) that is adjacent to the second article; and (b)(ii) a female extension (Fig. 1, Part No. 41) that has a female extension proximal end portion and an opposing female extension distal end portion with a longwise axis spanning therebetween, with said female extension distal end portion terminating in a female extension distal end portion margin (See annotated Fig. 1 in this document where the margin is labeled), wherein said female extension proximal end portion is adjacent to said female element base (44), said female extension having a female outer surface disposed between said female extension proximal end portion and said female extension distal end portion, a female inner surface (Fig. 1, Part No. 43) disposed between said female extension proximal end portion and said female extension distal end portion, wherein positionally said longitudinal axis and said longwise axis are positioned coincident to one another as between said male and female elements, wherein operationally to manually assemble said connection device into an assembled operational state, said male outer surface is inserted into said female inner surface utilizing said gap portion (Fig. 1, Part No. 23) as a pilot to facilitate ease of an initial slip fit insertion of said male outer surface into said female inner surface after which said rib (31) then contacts said female inner surface and turns said initial slip fit insertion into a progressive interference fit of said male outer surface into said female inner surface that functionally results in a semi-securely hold of said male and female elements together via an increasing contact length along said longitudinal axis of said rib with said female inner surface, to operationally reverse and disassemble said connection device into a disassembled operational state, said male and female elements are manually pulled apart along said longitudinal and longwise axes, against said progressive interference fit that continuously lessens said rib contact length to progressively reduce said interference fit until said male and female elements are separated from one another (Para. 0076-0077).  
 	Hashimoto does not teach a flexible male element, a flexible female element, and a progressive frictional interference fit of said male outer surface into said female inner surface.
 	Wiens (Figures 1-70) teaches a flexible male element (Fig. 3-7, Part No. 126) (Para. 0317), a flexible female element (Fig 3-7, Part No. 138) (Para. 0341), and a progressive frictional interference fit of said male outer surface into said female inner surface (Para. 0331, 0391).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hashimoto with a progressive frictional interference fit of said male outer surface into said female inner surface as taught by Wiens as a means of connecting flexible male female member so of a connection system through friction (Wiens: Para. 0331, 0391).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Wiens, further in view of Marosy (4236283).

	Regarding claim 2, the modified Hashimoto (Figures 1-11) teaches said female extension further comprises a female ridge protrusion (Fig. 1, Part N. 53) (Para. 0073-0073) that is positioned substantially parallel to said longwise axis, further said female ridge protrusion is disposed on said female inner surface.  
 	The modified Hashimoto does not teach said male extension further comprises a male channel that is positioned substantially parallel to said longitudinal axis, further said male channel is disposed in said male outer surface, wherein said male channel extends from said flexible male extension proximal end portion to said flexible male extension distal end portion, wherein said female ridge protrusion extends from said female extension proximal end portion to said female extension distal end portion, wherein said female ridge protrusion is slidably received in said male channel when said connection device is in said assembled operational state, wherein operationally when said female ridge protrusion is slidably received in said male channel said flexible male extension is rotationally engaged to said flexible female extension about said longitudinal and longwise axes.
	Marosy (Figures 1-13) teaches said male extension (Fig. 5, Part No. 12) further comprises a male channel (46) that is positioned substantially parallel to said longitudinal axis, wherein said male channel extends from said male extension proximal end portion to said flexible male extension distal end portion, wherein said female ridge protrusion (Fig. 5, Part No. 30) extends from said female extension proximal end portion to said female extension distal end portion, wherein said female ridge protrusion (30) is slidably received in said male channel (46) when said connection device is in said assembled operational state, wherein operationally when said female ridge protrusion (30) is slidably received in said male channel said male extension (12) is rotationally engaged to said female extension (10) about said longitudinal and longwise axes (Col. 3, Lines 56-68 and Col. 4, Lines 1-6).
	Wiens (Figures 1-70) teaches said male channel (Fig. 5, Part No. 38) is disposed in said male outer surface (126) (Para. 0324, 0395).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hashimoto with said female ridge protrusion is slidably received in said male channel when said connection device is in said assembled operational state as taught by Marosy a means of providing a connection device with a mechanism for automatically rotating a male member relative to a female member (Marosy: Col. 3, Lines 56-68), and to provide the modified Hashimoto with said male channel is disposed in said male outer surface as taught by Wiens as a means of providing a male connection device with a cavity that acts as a preload so that the male member exerts a force acting outward when engaged with a female member (Wiens: Para. 0324, 0395).


	Regarding claim 3, the modified Hashimoto (Figures 1-11) teaches a connection device comprising a male element and a female element. 
 	The modified Hashimoto does not teach said male outer surface and said female inner surface have a male and female slip fit positional relationship along both said longitudinal and longwise axes to one another that acts as a guide to provide rigidity to said connection device in said assembled operational state in a bending axis that is positioned perpendicular to both said longitudinal and longwise axes, as accomplished via a radial distance of said male and female slip fit positional relationship that is perpendicular to both said longitudinal and longwise axes, wherein said radial distance is less than an axial engagement distance as between said flexible male extension distal end portion and said flexible female extension distal end portion when said connection device is in said assembled operational state.  
	Marosy (Figures 1-13) teaches said male outer surface and said female inner surface have a male and female slip fit positional relationship along both said longitudinal and longwise axes to one another that acts as a guide to provide rigidity to said connection device in said assembled operational state in a bending axis that is positioned perpendicular to both said longitudinal and longwise axes (See fig. 1, 6-8) (Col. 3, Lines 56-68), as accomplished via a radial distance of said male and female slip fit positional relationship that is perpendicular to both said longitudinal and longwise axes, wherein said radial distance is less than an axial engagement distance as between said flexible male extension distal end portion and said flexible female extension distal end portion when said connection device is in said assembled operational state (See fig. 1, 6-8) (Col. 3, Lines 56-68).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hashimoto with said male outer surface and said female inner surface have a male and female slip fit positional relationship along both said longitudinal and longwise axes as taught by Marosy a means of providing a connection device with a mechanism for automatically rotating a male member relative to a female member (Marosy: Col. 3, Lines 56-68).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Hashimoto (20180132576), Wiens (20030082986), Marosy (4236283)) does not teach the recitation in claim 4 of “said rib is positioned adjacent to said male channel such that a rib distance is formed as between said rib and said male channel, wherein said rib distance is positioned perpendicular to said longitudinal axis, further said rib distance is less than a male channel width distance that is positioned perpendicular to said longitudinal axis.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711   

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711